Citation Nr: 1714468	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for dyshidrosis eczema.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The claims for service connection for hypertension and dyshidrosis eczema are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus arose in service or is related to service.


CONCLUSIONS OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from tinnitus that is related to his military service.  As an initial matter, the Board concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms such as ringing in his ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to his service.

The Board notes that the Veteran worked as an aerospace propulsion technician in service; therefore, acoustic trauma is conceded.  Further, the Veteran testified at his hearing that his tinnitus began in service.  

The Veteran was afforded a VA audiological examination in August 2010.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of noise trauma in the Air Force.  In his rationale, the examiner stated that    the Veteran's service treatment records do not show complaints of tinnitus.  

A private medical opinion from Dr. Collette dated December 7, 2016 noted the Veteran was exposed to excessive noise with jet engines and developed ringing in both ears.  Dr. Collette stated that based on his evaluation and the Veteran's history, it was more likely than not that the Veteran's tinnitus was related to the significant military noise exposure.  

After review of the record, the Board notes that there are competent and probative medical opinions both in favor of and against the claim for service connection for tinnitus.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus is related to    his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for tinnitus is granted.



REMAND

The Board finds that further development is necessary with respect to the hypertension and skin claims.  

The Veteran contends that his hypertension arose in or is related to service.  The Veteran underwent a VA examination in August 2010.  The examiner opined that     the Veteran's current hypertension "is not caused by or a result of" his Southwest Asia environmental exposure.  In his rationale, the examiner stated that the Veteran reported being diagnosed with essential hypertension after discharge from service, that the Veteran gained 50 pounds after separation from service, and that a review       of the medical literature is silent for environmental exposures as a causation or risk factor for developing hypertension.  However, the examiner did not address the multiple elevated blood pressure readings noted during treatment for other conditions during service.  In this regard, although hypertension was not diagnosed during service, service treatment records reveal the following blood pressure readings with elevated diastolic pressure:

* March 25, 1992-132/92 (dental records)
* October 17, 1988-128/90 
* August 5, 1985-150/100 
* September 14, 1984-118/94  
* January 14, 1983-130/92 

The service treatment records also show readings with systolic pressures over 140:

* September 21, 1992-156/82
* October 25, 1990-149/80 
* October 19, 1990-144/74
* October 18 1990-148/89
* October 16, 1990-151/86

Additionally, while a December 2016 letter from Dr. Dominguez includes an opinion that it is likely that the Veteran had hypertension during active duty service, his opinion was based on a history of the Veteran being on medication since 1993 for hypertension, which is not confirmed by medical evidence of record. In light of the elevated blood pressure readings in service, a VA opinion is needed on remand.

With respect to the Veteran's claim for service connection for dyshidrosis eczema, the Veteran was afforded a VA skin examination in August 2010.  The examiner stated that he could not provide an opinion on service connection without resorting to mere speculation.  In his rationale, the examiner stated that dyshidrosis eczema results from exposure to substances that cause physical, mechanical, or chemical irritation of the skin, and that it occurs when the normal epidermal barrier is disrupted by an irritant and secondary inflammation develops.  The examiner stated that the Veteran's Southwest Asia environmental exposure ended in 1992, and the Veteran did not develop his skin condition until 1998; therefore, the examiner concluded that he cannot "resolve this issue without resort to mere speculation."

However, the Veteran testified that his hands came into contact with jet fuels,      oils, and other chemicals as a jet engine propulsion mechanic, and that he began experiencing skin condition symptoms in service.  Further, the record contains a November 2016 letter from the Veteran's private physician, Dr. Steffes, in which he provides a general statement that atopic dermatitis/eczema can be exacerbated or triggered by environmental stressors, including those experienced during military service.  

The private medical opinion from Dr. Dominguez mentions that the Veteran has been a patient of his since March 2012 for hypertension.  The Veteran reported being on medication for hypertension since 1993, but no records showing such treatment are of record.  In addition, he reported that he went to the emergency room for hypertension.  The private medical opinion from Dr. Steffes indicates    that the Veteran visited him on November 23, 2016 for eczema.  The record does not contain the aforementioned treatment records.  Accordingly, on remand all 
outstanding private treatment records should be requested.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all private medical care providers, to include Dr. Dominguez and Dr. Steffes, who have treated him for hypertension and his skin condition, to include the medical care provider who prescribed hypertension medication during the years immediately following service as well as the emergency room he presented to  that treated his hypertension. After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  Obtain outstanding VA treatment records dating since October 2014.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After the above has been completed to the extent possible and any records received associated with the claims file, send the claims file to a VA examiner to obtain addendum opinions on the hypertension and skin claims.  If new examinations are deemed necessary to respond to the questions presented, they should be 
scheduled.  Following review of the claims file, the VA examiner should respond to the following:

a.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension  had its onset in service or is otherwise related to military service.  The examiner should explain why or why not, to include consideration of the Veteran's numerous elevated blood pressure readings in service, as detailed in the Remand discussion above.  

b.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dyshidrosis eczema had its onset in service or is otherwise related to military service.  The examiner should explain why or why not, to include consideration of the Veteran's contention that his current diagnosis is related to his        in-service exposure to jet fuels, oils, and other chemicals.  

4.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished        a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




